Citation Nr: 0431698	
Decision Date: 11/30/04    Archive Date: 12/08/04

DOCKET NO.  00-06 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to secondary service connection for status post 
carcinoma of the left kidney.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

A. R. Blackmon, Counsel


INTRODUCTION

The appellant served on active duty from February 1949 to 
February 1950, and from April 1951 to February 1954.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from an April 1999 rating decision 
which determined a higher rating evaluation was not warranted 
for the service-connected left renal calculi.  In conjunction 
with this appeal, the Board determined that the appellant had 
also raised an inextricably intertwined issue of entitlement 
to secondary service connection for status post carcinoma of 
the left kidney.  That issue was remanded to the RO for 
adjudication in March 2001.  In a June 2002 decision, the 
Board granted an increased evaluation from 30 percent to 60 
percent for the service-connected disability, recharacterized 
as chronic renal disease.  With respect to the issue of 
entitlement to secondary service connection for status post 
carcinoma of the left kidney, the Board deferred its decision 
on that matter and undertook additional development pursuant 
to 38 C.F.R. § 19.9(a)(2).  In March 2003, the Board denied 
the issue of secondary service connection for status post 
carcinoma of the left kidney.  The appellant appealed the 
March 2003 decision to the United States Court of Appeals for 
Veterans Claims (Court).  

While this case was pending before the Court, the Office of 
General Counsel for VA, on behalf of the Secretary, and the 
appellant filed a joint motion for remand and for stay of 
proceedings.  The request was to vacate the March 2003 
decision by the Board, and to remand the case for RO 
consideration of the additional evidence obtained pursuant to 
the Board's own development.  It was also determined that the 
Board did not provide an adequate statement of the reasons 
and bases for its determination, to include proper 
application of the standard pertaining to claims based upon a 
theory of aggravation.  The Court granted this motion in a 
December 2003 order, and the case has since been returned to 
the Board for compliance with the directives stipulated in 
the motion. 


REMAND

The joint remand pointed out that in this case, the Board 
undertook additional evidentiary development pursuant to 
authority provided by 38 C.F.R. § 19.9(a)(2) (2002).  
However, a subsequent decision of the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that 
38 C.F.R. § 19.9(a)(2) is invalid because it permits the 
Board to consider additional evidence without having to 
return the case to the RO for initial consideration of that 
evidence.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003). The Federal 
Circuit explained that when the Board considered additional 
evidence without having to remand the case to the RO for 
initial consideration and without having to obtain the 
appellant's waiver, an appellant has no means to obtain one 
review on appeal to the Secretary as provided by 38 U.S.C.A. 
§ 7104(a) (West 2002) because the Board is the only appellate 
tribunal under the Secretary. Consequently, it appears that 
evidence obtained by the Board cannot be considered by the 
Board as an initial matter.

The veteran claims that he is entitled to service connection 
for carcinoma of the left kidney.  Specifically, the veteran 
asserts that his service-connected renal calculus caused or 
aggravated his left kidney carcinoma.  A veteran is entitled 
to service connection for a disability resulting from a 
disease or injury incurred or aggravated in the line of duty 
while in the active military, naval, or air service.  See 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for a disability that is 
proximately due to or the result of a service-connected 
disability.  When service connection is established for a 
secondary condition, the secondary condition is considered as 
part of the original condition.  38 C.F.R. § 3.310(a).  To 
establish entitlement to service connection on a secondary 
basis, there must be competent medical evidence of record 
establishing that a current disability is proximately due to 
or the result of a service-connected disability.  See Lathan 
v. Brown, 7 Vet. App. 359, 365 (1995).  In addition, service 
connection is permitted for aggravation of a non-service 
connected disability caused by a service-connected 
disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (". . . 
when aggravation of a veteran's non-service-connected 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for 
the degree of disability . . . over and above the degree of 
disability existing prior to the aggravation.").

The evidence presented relative to this issue includes a June 
2001 report of VA examination in which the examiner indicated 
the appellant's carcinoma of the left kidney was aggravated 
due to the service-connected renal calculi.  However, the 
examiner did not reference any clinical findings in support 
of this conclusion.  Additional medical opinion was obtained 
in November 2002 to explain the extent of any disability 
attributable to aggravation of the carcinoma.  In the 
November 2002 medical report, the examiner concluded that the 
appellant's renal calculi and subsequent development of renal 
cell carcinoma were coincidental in nature.  The examiner 
further noted that the disability attributable to the renal 
cell carcinoma was not aggravated significantly by his renal 
calculi.  Again, the examiner offered no explanation and 
referenced no clinical findings in support of his conclusions 
in this regard.  In its review and consideration of this 
evidence, however, the Board found the opinion of the 
November 2002 examiner to be more persuasive on the question 
presented in this case.  In this context, it was found that 
the examiner who conducted the November 2002 examination 
acknowledged the circumstances under which a causal 
connection might occur, reviewed the recorded medical 
history, and determined that the evidence established no more 
than a coincidental relationship between the appellant's 
development of cancer and his service-connected disability.  
This conclusion was considered as essentially assessing no 
clinical significance to the coexistent renal calculi and 
carcinoma of the left kidney.     

The joint motion pointed out that, in this case, the Board 
relied upon the incorrect standard regarding aggravation.  
Specifically, it was noted that the Board erroneously relied 
upon the severity rather than the actual existence of any 
additional impairment attributable to the service-connected 
disability in determining whether aggravation was 
demonstrated for purposes of establishing entitlement to 
service connection.  The Board has carefully considered the 
bases of the joint motion in this case.  In light of the 
considerations noted therein, the Board finds that further 
clarifying medical opinion evidence is warranted in this 
matter.  Therefore, it is the opinion of the Board that a 
contemporaneous and thorough VA examination and medical 
opinion would assist the Board in clarifying the nature of 
the appellant's disability and would be instructive with 
regard to the appropriate disposition of the issue submitted 
for appellate consideration.  Littke v. Derwinski, 1 Vet. 
App. 90 (1990).   



Accordingly, this matter is REMANDED to the RO for the 
following action:

1.  The RO must review the claims file and 
ensure that all obligations under the 
Veterans Claims Assistance Act of 2000 (VCAA) 
have been satisfied.  38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002).  See also 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The RO should request the veteran to 
"provide any evidence in [his] possession 
that pertains to the claim."  See 38 C.F.R. 
§ 3.159(b).
  
2.  The RO should schedule the appellant for 
VA genitourinary examination by an examiner, 
who has not previously examined the 
appellant.  The claims file must be made 
available to the examiner for review in 
conjunction with the examination.  The 
examiner is asked to render an opinion 
whether the appellant's carcinoma of the left 
kidney was aggravated by the service-
connected renal calculi.  Specifically, if 
aggravation is shown, the examiner is asked 
to indicate the level of disability 
attributable to the aggravation of the 
carcinoma of the left kidney due to the 
service-connected renal calculi.  In other 
words, the examiner should indicate the 
degree of any disability over and above the 
degree of disability existing prior to the 
aggravation.

3.  The RO is requested to readjudicate the 
issue on appeal, to include consideration of 
all additional evidence received since the 
most recent supplemental statement of the 
case.  If the determination remains 
unfavorable to the appellant, he should be 
provided with a supplemental statement of the 
case and be afforded an opportunity to 
respond. 

The case should then be returned to the Board for further 
appellate consideration.  The Board intimates no opinion as 
to the ultimate outcome of this appeal.  The appellant has 
the right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




